                            Case: 21-10572              Doc: 3        Filed: 03/17/21            Page: 1 of 3

Information to identify the case:
Debtor
                 Oliver and Olivia Children Apparel, Inc.                             EIN 82−2037356
                 Name


United States Bankruptcy Court Western District of Oklahoma                           Date case filed for chapter 7 3/17/21
Case number: 21−10572 − SAH

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                        12/17


      For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code.
                                 An order for relief has been entered.

This notice has important information about the case for creditors, debtors, and trustees, including
                    information about the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that
creditors generally may not take action to collect debts from the debtor or the debtor's property. For
example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from debtors by mail, phone,
or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and
attorney's fees.

 To protect your rights, consult an attorney. All documents filed in the case may be inspected at the
bankruptcy clerk's office at the address listed below or through PACER (Public Access to Court Electronic
Records at https://pacer.uscourts.gov).

                        The staff of the bankruptcy clerk's office cannot give legal advice.
Do not file this notice with any proof of claim or other filing in the case.

1. Debtor's full name                 Oliver and Olivia Children Apparel, Inc.

2. All other names used in the
   last 8 years


3. Address                            16813 Little Leaf Lane
                                      Edmond, OK 73012
4. Debtor's attorney                  Jerry D. Brown                                               Contact phone (405) 841−1000
    Name and address                  Jerry D. Brown, P.C.                                         Email: jdbrownpc@sbcglobal.net
                                      5500 N. Western, Suite 150
                                      Oklahoma City, OK 73118
5. Bankruptcy trustee                 Lyle R. Nelson                                               Contact phone (405) 232−3722/
    Name and address                  Two Leadership Square                                        232−4021
                                      211 N. Robinson, Ste 1300                                    Email: lyle@lylenelsonlaw.com
                                      Oklahoma City, OK 73102
6. Bankruptcy clerk's office          215 Dean A. McGee                                            Hours open: 8:30am − 4:30pm
   Documents in this case may         Oklahoma City, OK 73102
   be filed at this address. You                                                                   Contact phone (405) 609−5700
   may inspect all records filed
   in this case at this office or                                                                  Date: 3/17/21
   online at
   https://pacer.uscourts.gov.

                                                                                                              For more information, see page 2 >
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                   page 1
                            Case: 21-10572               Doc: 3        Filed: 03/17/21           Page: 2 of 3

Debtor Oliver and Olivia Children Apparel, Inc.                                                                      Case number 21−10572

7. Meeting of creditors          April 14, 2021 at 11:00 AM                                        Location:
   The debtor's representative
   must attend the meeting to    The meeting may be continued or adjourned to a                    Telephone Conference:
   be questioned under oath.     later date. If so, the date will be on the court docket.          877−972−6018
   Creditors may attend, but are                                                                   Participant Code:
   not required to do so.                                                                          6776089


8. Proof of claim                     No property appears to be available to pay creditors. Therefore, please do not file a proof of
   Please do not file a proof of      claim now.
   claim unless you receive a
   notice to do so.                   If it later appears that assets are available to pay creditors, the clerk will send you another
                                      notice telling you that you may file a proof of claim and stating the deadline.

9. Creditors with a foreign           If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
   address                            asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                      United States bankruptcy law if you have any questions about your rights in this case.


  A Photo ID is required to enter the building. Weapons, including pocket knives, and cellphones are not permitted in the building.




Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline             page 1
                        Case: 21-10572          Doc: 3      Filed: 03/17/21       Page: 3 of 3

NOTICE OF TELEPHONIC 341 MEETING OF CREDITORS

DUE TO THE URGENCIES OF THE PUBLIC HEALTH CRISIS RELATED TO COVID−19, THIS
MEETING WILL BE HELD BY TELEPHONIC MEANS.

      The Debtor(s) is required to APPEAR BY PHONE at the meeting of creditors on the date and time provided
for the purpose of being examined under oath. Attendance BY PHONE by creditors at the meeting is welcomed, but
not required. The meeting may be continued or adjourned from time to time by notice at the meeting, without further
written notice to the creditors.

       Prior to the time provided, dial the telephone number and use the code provided to enter the meeting. Parties
should dial in at least five minutes prior to the start of the meeting. There is no security code and please do not select
any other feature. If the automated attendant asks for a security code, one is not required. Once connected, please
mute your phone until the case is called and disconnect when notified your meeting is completed. You are
encouraged to call from a landline if possible, to call from a quiet location, and to not use a "speaker" function or
place the call on hold (as this may cause music or other noises to play during the meetings of other participants on the
call).

     Debtor(s) is encouraged to contact your attorney prior to the meeting for more information.

DO NOT COME TO THE COURTHOUSE. THIS MEETING WILL TAKE PLACE BY TELEPHONE
ONLY.
